DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 4, in light of the subject matter of claim 1 as currently recited, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
In essence, claim 4 recites that “the second heat exchanger” (12) and “the second expansion element” (10) are formed inside “the second flow path” (9a). This subject matter, per se, is only shown in figures 2A and 3. On the other hand, a review of claim 1, from which claim 4 ultimately depends, recites that “at least one first heat exchanger operated as an evaporator arranged upstream from a first expansion element in a flow direction of the refrigerant”. The only embodiments that support “at least one first heat exchanger” (12) arranged upstream from a “first expansion element” (5) are the embodiments of figures 4A and 5. Thus, the subject matter of claim 4 (in light of the current limitations of claim 1) is not supported by the drawings, since it appears 
Notwithstanding, the aforementioned issues can be resolved by amending claim 1 to recite --at least one first heat exchanger operated as an evaporator arranged downstream from a first expansion element in a flow direction of the refrigerant--. This amendment would render moot the drawing objections, and would also prevent 35 U.S.C. § 112(b) issues regarding claims 2 and 5, which appear to change the relative location of the “first heat exchanger” and the “first expansion element”, compared to claim 1 as currently recited. For examination purposes, claim 1 will be construed as proposed hereinabove.
If applicant does not wish to amend the claims, then corrected drawing sheets in compliance with 37 CFR 1.121(d) are required (without entering new matter) in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
Claim 25:
1. The claim recites “the low temperature level” in line 2, whereas it should instead recite --a low temperature level-- to avoid antecedent basis issues.
Claim 26:
1. The claim recites “the low temperature level” in line 2, whereas it should instead recite --a low temperature level-- to avoid antecedent basis issues.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4-6, 8, 11, 13 and 21-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 2, the claim recites “the first expansion element situated upstream from the heat exchanger”. However, the aforementioned limitation presents the following indefiniteness and antecedent basis issues. First, it is unclear whether the recitation of “the heat exchanger” pertains to: A) the “at least one heat exchanger operated as a condenser/gas cooler”, B) the “first internal heat exchanger”, or C) the “at last one first heat exchanger operated as an evaporator”. For examination purposes, “the heat exchanger” of claim 2 will be construed as “the first heat exchanger”. Appropriate correction is required.
Second, it should be noted that claim 1 (from which claim 2 depends) recites the following: “at least one first heat exchanger operated as an evaporator arranged upstream from a first expansion element”. In other words, claim 2 appears to change the relative location of the “first expansion element” to be situated upstream from “the heat exchanger”, whereas claim 1 instead provides support for having the “at least one first heat exchanger” being upstream from the “first expansion element”. As outlined in the above Drawing Objections, these 112(b) issues of claim 2 may be resolved if claim 1 is amended to recite --at least one first heat exchanger operated as an evaporator arranged downstream from a first expansion element in a flow direction of the refrigerant--. Appropriate correction is required.
	As per claim 4, the claim recites “the second expansion element arranged upstream from the heat exchanger”. However, it is unclear whether “the heat exchanger” pertains to: A) the “at least one heat exchanger operated as a condenser/gas cooler”, B) the “first internal heat exchanger”, C) the “at last one first heat exchanger operated as an evaporator”, or D) the “second heat exchanger”. For examination purposes, the aforementioned limitation will be construed as --the second expansion element arranged upstream from the second heat exchanger--.
	As per claim 5, the claim presents the following issues: A) the antecedent basis issues for “the heat exchanger”, B) indefiniteness issues regarding the first expansion element being upstream from the first heat exchanger (in light of the subject matter of claim 1, as currently recited), and C) the elements recited in the second wherein statement. 
Regarding A), it should be noted that claim 5 recites “the heat exchanger” twice, wherein it is unclear which specific heat exchanger either one of the recitations pertain to. For examination purposes, the first instance of “the heat exchanger” will be construed as --the first heat exchanger-
Regarding B), as outlined in the above, these indefiniteness issues may be resolved if claim 1 is amended to recite --at least one first heat exchanger operated as an evaporator arranged downstream from a first expansion element in a flow direction of the refrigerant--. 
Regarding C), the claim recites “wherein the second heat exchanger operated as an evaporator with the second expansion element in the flow direction of the refrigerant is situated upstream from the first heat exchanger operated as an evaporator with the upstream second element and the first heat exchanger operated as an evaporator is situated upstream from the low pressure side of the first internal heat exchanger in the flow direction of the refrigerant”. It should be noted that “the upstream second element” lacks proper antecedent basis. It is unclear which element “the upstream second element” pertains to. For examination purposes, the aforementioned limitation will be construed as --the upstream first expansion element,--, so as to maintain consistency with the subject matter already recited in the claims, and to separate the last clause of the claim with a comma for grammatical purposes.
As per claim 8, the claim recites “a first branching point” and “a second branching point”. However, it should be noted that claims 1 and 7, from which claim 8 depends, already recite a branching point. It is unclear whether the first and second branching points of claim 8 are in addition to the branching point already recited in claims 1 and 7. A review of the specification and drawings shows that the disclosure only provides support for two branching points (8 and 18; see figures 4A and 5). Therefore, a proper broadest reasonable interpretation of the subject matter of claim 8 cannot be established in light of the specification, since it appears to include additional structures which are not adequately described. Applicant is suggested to amend the phrase of “wherein a first branching point” of claim 8 to instead recite --wherein the branching point is a first branching point--, to resolve the ambiguities.
 As per claim 11, the claim recites “wherein at least one coolant circuit is formed, which is thermally connected to the refrigeration circuit across at least one heat exchanger, wherein the at least one heat exchanger is a refrigerant/coolant heat exchanger”. However, it is unclear whether the “at least one heat exchanger” is a different heat exchanger from the “at least one heat exchanger” recited in claim 1. For examination purposes, the aforementioned recitation will be construed as --wherein at least one coolant circuit is formed, which is thermally connected to the refrigeration circuit across the at least one heat exchanger, wherein the at least one heat exchanger is a refrigerant/coolant heat exchanger--.
As per claim 13, the claim recites “each thermally connected across a heat exchanger operated as a condenser/gas cooler” and “wherein the heat exchangers are each a refrigerant/coolant heat exchanger”. However, it is unclear whether “a heat exchanger operated as a condenser/gas cooler” includes the “at least one heat exchanger operated as a condenser/gas cooler” recited in claim 1, or if it is in addition to said “at least one heat exchanger” of claim 1. For examination purposes, the phrase “each thermally connected across a heat exchanger operated as a condenser/gas cooler” will be construed as --each thermally connected across a heat exchanger of the at least one heat exchanger operated as a condenser/gas cooler--.
	As per claim 21, the claim recites “a branching point” and “a first partial mass flow”. It is unclear whether “a branching point” as recited in claim 21 is distinct from, and in addition to, “a branching point” as recited in claim 1. Likewise, it is unclear whether “a first partial mass flow” as recited in claim 21 is distinct from, and in addition to, “a partial mass flow” as recited in claim 
	As per claim 22, the claim recites “a branching point” and “a first partial mass flow”. It is unclear whether “a branching point” as recited in claim 22 is distinct from, and in addition to, “a branching point” as recited in claim 1. Likewise, it is unclear whether “a first partial mass flow” as recited in claim 21 is distinct from, and in addition to, “a partial mass flow” as recited in claim 18. For examination purposes, the aforementioned recitations will be respectively construed as --a second branching point-- and --a second partial mass flow--.
	As per claim 23, the claim recites “a second partial mass flow” that is expanded to an intermediate pressure level and then taken through the second internal heat exchanger. However, it should be noted that claim 18 already recites “a partial mass flow” that is expanded to an intermediate pressure level. It is therefore unclear whether the “second partial mass flow” is distinct from, and in addition to, the “partial mass flow” of claim 18. A review of the specification shows that there is only a single intermediate pressure level partial mass flow. Therefore, for examination purposes, the recitation of “a second partial mass flow” of claim 23 will be construed as --the partial mass flow--.
	Claim 6 is rejected at least by virtue of its dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Itsuki et al. (US 7331196 B2), herein Itsuki.
	As per claim 1, Itsuki discloses a device (30) for a climate control system (refrigerator) of a motor vehicle (e.g. the refrigerator can be used in a motor home), comprising: a refrigeration circuit (see at least figure 1) with a compressor (1) for two-stage compression (as evidenced by at least 1A and 1B) of a refrigerant and injection of the refrigerant at an intermediate pressure level (via 6 or via 10); at least one heat exchanger (2) operated as a condenser/gas cooler (evident from at least figure 1); a first internal heat exchanger (13 and 18); at least one first heat exchanger (58) operated as an evaporator arranged downstream from a first expansion element (66) in a flow direction of the refrigerant (as shown in figure 1); and a first flow path (path of 11) and a second flow path (path of 10), each of the first flow path (path of 11) and the second flow path (path of 10) extending from a branching point (9A) to the compressor (1), wherein the refrigeration circuit is formed with a second internal heat exchanger (12 and 17), the first internal heat exchanger (13 and 18) arranged at least with a low pressure side (18) inside the first flow path (path of 11), and the second internal heat exchanger (12 and 17) arranged at least with an intermediate pressure side (17) inside the second flow path (path of 10).
As per claim 2, Itsuki discloses wherein the first heat exchanger (58) operated as an evaporator (evident from the vapor-compression cycle shown in figure 1) and the first expansion element (66) situated upstream from the heat first exchanger (58) in the flow direction path of 11), the first heat exchanger (58) operated as an evaporator arranged upstream from the low pressure side (18) of the first internal heat exchanger (13 and 18) in the flow direction of the refrigerant (as shown in figure 1).
As per claim 3, Itsuki discloses wherein the refrigeration circuit includes a second heat exchanger (57) operated as an evaporator (evident from the vapor-compression cycle shown in figure 1), a second expansion element (65) arranged upstream from the second heat exchanger (57) in the flow direction of the refrigerant (as shown in figure 1).
As per claim 4, Itsuki discloses wherein the second heat exchanger (57) of the refrigeration circuit operated as an evaporator (as shown in figure 1) and the second expansion element (65) arranged upstream from the second heat exchanger (57) in the flow direction of the refrigerant are formed inside the second flow path (path of 10), the second heat exchanger (57) operated as an evaporator arranged upstream from the intermediate pressure side (17) of the second internal heat exchanger (12 and 17) in the flow direction of the refrigerant (see figure 1).
As per claim 8, Itsuki discloses wherein the branching point (9A) of the first flow path (path of 11) and the second flow path (path of 10) of the refrigeration circuit at an outlet of the heat exchanger (2) operated as a condenser/gas cooler (see figure 1) is designed such that a high pressure side (13) of the first internal heat exchanger (13 and 18) is situated inside the first flow path (path of 11) and a high pressure side (12) of the second internal heat exchanger (12 and 17) is situated inside the second flow path of the refrigeration circuit (evident from at least figure 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itsuki (US 7331196 B2) in view of Iritani et al. (US 6347528 B1), herein Iritani.
As per claim 9, Itsuki may not explicitly disclose wherein an accumulator for separating and collecting a refrigerant liquid is situated inside the first flow path of the refrigeration circuit at the low pressure side, upstream from the compressor in the flow direction of the refrigerant.
On the other hand, Iritani, directed to a vehicle climate control system (see figure 1), discloses wherein an accumulator (25) for separating and collecting a refrigerant liquid (see liquid at the bottom of 25) is situated inside the first flow path (path of 95) of the refrigeration circuit at the low pressure side (see column 15, lines 46-49), upstream from the compressor (22) in the flow direction of the refrigerant (as evidenced by the arrows in figure 1).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
25) of Iritani is used to prevent liquid refrigerant from flooding the compressor and causing damage thereto. As per (2), one of ordinary skill in the art would recognize that since the prior art of Iritani has successfully implemented its own teachings with regards to the accumulator, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Itsuki. Said reasonable expectation of success is apparent from the fact that both Itsuki and Iritani are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. climate control systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Itsuki may be significantly improved by incorporating the prior art teachings of Iritani, since the teachings of Iritani serve to complement the teachings of Itsuki by virtue of suggesting the prevention of damage to the compressor by including a component that prevents liquid refrigerant from flooding the compressor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Itsuki and to have modified them with the teachings of Iritani, by having an accumulator for separating and collecting a refrigerant liquid being situated inside the first flow path of the refrigeration circuit at the low pressure side, upstream from the compressor in the flow direction of the refrigerant, in order to prevent liquid refrigerant from flooding the compressor, as similarly suggested by Iritani, without yielding unpredictable results.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itsuki (US 7331196 B2) in view of Gabel et al. (US 6318116 B1), herein Gabel.
As per claim 10, Itsuki may not explicitly disclose wherein the refrigeration circuit further comprises an oil separator formed between the first flow path and the second flow path.
On the other hand, Gabel, directed to a climate control system (see figure 1), discloses wherein the refrigeration circuit further comprises an oil separator (20) formed between the first flow path (path of 18) and the second flow path (path of 21).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), it should be noted that the oil separator (20) of Gabel is used to ensure vapor refrigerant with entrained oil enters the compressor while preventing liquid slug from being sucked into the compressor (see column 3, lines 23-26). The oil separator ensures that the vapor refrigerant rises to a top portion of the separator, while liquid refrigerant and oil drop to the bottom, wherein the compressor draws vaporized refrigerant from the top, and oil from the bottom (see column 3, lines 37-41). As per (2), one of ordinary skill in the art would recognize that since the prior art of Iritani has successfully implemented its own teachings with regards to the oil separator, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Itsuki. Said reasonable expectation of success is apparent from the fact that both Itsuki and Gabel are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. climate control systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Itsuki may be significantly improved by incorporating the prior art teachings of Gabel, since the teachings of Gabel serve to complement the teachings of Itsuki by virtue of ensuring that the compressor receives sufficient lubrication oil to prevent any damage or malfunction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Itsuki and to have modified them with the teachings of Gabel, by having an oil separator formed between the first flow path and the second flow path, in order to prevent liquid slug from flooding the compressor while also ensuring proper lubrication thereof, as similarly suggested by Gabel, without yielding unpredictable results.

Claim 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Itsuki (US 7331196 B2) in view of Enomoto et al. (US 20170197490 A1), herein Enomoto.
As per claim 11, Itsuki may not explicitly disclose wherein at least one coolant circuit is formed, which is thermally connected to the refrigeration circuit across the at least one heat exchanger, wherein the at least one heat exchanger is a refrigerant/coolant heat exchanger.
10) is formed (see figure 1), which is thermally connected to the refrigeration circuit (20) across at least one heat exchanger (15), wherein the at least one heat exchanger (15) is a refrigerant/coolant heat exchanger (as shown in at least figure 1).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), it should be noted that the coolant circuit (10) of Enomoto draws heat into the coolant (inside 10) from the refrigeration cycle (20) via the condenser (15), while transferring said heat from the coolant to the heater core (17) to provide a heating mode to a vehicle (see at least paragraph 44). In other words, the coolant circuit provides a heating operation to a vehicle through a heat transfer relationship with the refrigeration circuit. As per (2), one of ordinary skill in the art would recognize that since the prior art of Enomoto has successfully implemented its own teachings with regards to the coolant circuit, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Itsuki. Said reasonable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Itsuki and to have modified them with the teachings of Enomoto, by having at least one coolant circuit formed, which is thermally connected to the refrigeration circuit across at least one heat exchanger, wherein the at least one heat exchanger is a refrigerant/coolant heat exchanger, in order to provide heating to a vehicle via a coolant circuit that that recycles waste heat from the condenser, as similarly suggested by Enomoto, without yielding unpredictable results.
As per claim 12, Itsuki may not explicitly disclose wherein a first coolant circuit is formed, which is thermally connected to the refrigeration circuit across the heat exchanger operated as the condenser/gas cooler of the refrigerant, wherein the heat exchanger is a refrigerant/coolant heat exchanger. 
10) is formed (see figure 1), which is thermally connected to the refrigeration circuit (20) across the heat exchanger (15) operated as the condenser/gas cooler of the refrigerant (evident from at least figure 1), wherein the heat exchanger (15) is a refrigerant/coolant heat exchanger (as shown in figure 1). 
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.4 
As per (1), it should be noted that the coolant circuit (10) of Enomoto draws heat from the refrigeration cycle (20) via the condenser (15), while transferring the heat from the coolant to the heater core (17) to provide a heating mode to a vehicle (see at least paragraph 44). In other words, the coolant circuit provides a heating operation to a vehicle through a heat transfer relationship with the refrigeration circuit. As per (2), one of ordinary skill in the art would recognize that since the prior art of Enomoto has successfully implemented its own teachings with regards to the coolant circuit, there would also be a reasonable expectation of success if said teachings were to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Itsuki and to have modified them with the teachings of Enomoto, by having a first coolant circuit formed, which is thermally connected to the refrigeration circuit across the heat exchanger operated as the condenser/gas cooler of the refrigerant, wherein the heat exchanger is a refrigerant/coolant heat exchanger, in order to provide heating to a vehicle via a coolant circuit that recycles waste heat from a condenser, as similarly suggested by Enomoto, without yielding unpredictable results.
As per claim 14, Itsuki as modified discloses that the first coolant circuit (10 of Enomoto) is designed with a coolant/air heat exchanger (13, 16 or 17 of Enomoto) for transfer of heat to surrounding air (in the case of the radiator 13 of Enomoto) or to intake air for a passenger compartment (in the case of 16 or 17 of Enomoto).

Allowable Subject Matter and Reasons for Allowance
Claims 15-20 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6, 8 and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As per claims 5 and 6, the prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited therein. There are no prior art teachings that would otherwise supplement or substitute the teachings of Itsuki to arrive at the claimed invention. The prior art fails to teach the first flow path having the first heat exchanger and first expansion element, in addition to having the second heat exchanger and the second expansion element. Rather, Itsuki teaches away from such configuration, since the intended purpose of Itsuki is to have each of the first and second heat exchangers that serve as evaporators be located in their own flow paths. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale5 for changing the configuration of the first and second heat exchangers to arrive at the claimed invention, the reliance on said rationale is admonished6 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different fluidic configurations of the vapor-compression cycle) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which 
It should also be noted that the operating principles of Itsuki require the specific arrangement of the first and second heat exchangers as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Itsuki to arrive at the claimed invention would be based on improper hindsight, and would render Itsuki inoperable for its intended purpose. Assuming arguendo, rearranging the system of Itsuki would change the principles of operation thereof, since it would require completely redesigning the structure of the vapor-compression cycle such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. refrigeration and freezing), as currently described therein. Rearranging the first and second heat exchangers of Itsuki would require redesigning any adjacent fluid lines and components, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
	As per claim 8, the prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited therein. There are no prior art teachings that would otherwise supplement or substitute the teachings of Itsuki to arrive at the claimed invention. The prior art fails to teach a second branching point that is situated downstream from a discharge point that merges refrigerant from the first branching point. Rather, Itsuki teaches away from such configuration, since the intended purpose of Itsuki is to have a single branch point (9A) and a single discharge point (9B). 
It should also be noted that the operating principles of Itsuki require the specific arrangement of the first and second heat exchangers as disclosed and described therein. One of prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim. 
	As per claim 13, the prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited therein. There are no prior art teachings that would otherwise supplement or substitute the teachings of Itsuki to arrive at the claimed invention. The prior art fails to teach a first coolant circuit with primary and secondary circuits, each thermally connected across a heat exchanger that is operated as a condenser/gas cooler. At best, the prior art of Enomoto teaches a single coolant circuit (10) with a single heat exchanger (15) that is operated as a condenser (see figure 1).
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale7 for duplicating the condenser and the coolant circuit to arrive at the claimed invention, the reliance on said rationale is admonished8 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different 
It should also be noted that the operating principles of Enomoto require the specific arrangement of the single coolant circuit and the single condenser as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Enomoto to arrive at the claimed invention would be based on improper hindsight, and would render Enomoto inoperable for its intended purpose. Assuming arguendo, rearranging the system of Enomoto would change the principles of operation thereof, since it would require completely redesigning the structure of the vapor-compression cycle such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. cooling and heating), as currently described therein. Duplicating and/or rearranging the coolant circuit and condenser of Enomoto would require redesigning any adjacent fluid lines and components, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim. 
	As per claims 15-17, the claim is allowed for similar reasons as claim 13. In essence, the prior art fails to teach a second coolant circuit thermally connected across a heat exchanger that is operated as an evaporator. At best, the prior art of Enomoto teaches a single coolant circuit (10) with a single heat exchanger (14) that is operated as an evaporator (see figure 1).
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale9 for duplicating the condenser and the coolant circuit to arrive at the claimed invention, the reliance on said rationale is admonished10 by the fact that what would be obvious is 
It should also be noted that the operating principles of Enomoto require the specific arrangement of the single coolant circuit and the single evaporator as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Enomoto to arrive at the claimed invention would be based on improper hindsight, and would render Enomoto inoperable for its intended purpose. Assuming arguendo, rearranging the system of Enomoto would change the principles of operation thereof, since it would require completely redesigning the structure of the vapor-compression cycle such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. cooling and heating), as currently described therein. Duplicating and/or rearranging the coolant circuit and evaporator of Enomoto would require redesigning any adjacent fluid lines and components, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 
	As per claims 18-26, the prior art, when taken as a whole neither anticipates nor renders prima facie obvious the claimed invention as recited therein. There are no prior art teachings that would otherwise supplement or substitute the teachings of Itsuki to arrive at the claimed invention. The prior art fails to teach a method where, inter alia, the climate control system controls a temperature of components of a drive train of the vehicle. At best, the combined teachings of Itsuki and Enomoto would only reasonably allow the waste heat from the condenser (2 of Itsuki) to be 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale11 for controlling the temperature of drive train components to arrive at the claimed invention, the reliance on said rationale is admonished12 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different fluidic configurations of the vapor-compression cycle and coolant circuit) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the operating principles of Itsuki would only allow for recycling waste heat from the condenser for a heating mode of a vehicle, whereas any modifications to provide vehicle cooling from the evaporators of Itsuki would render Itsuki inoperable for providing proper refrigeration, per se. Assuming arguendo, repurposing the entire system of Itsuki to provide cooling (in addition to heating) of a vehicle would change the principles of operation thereof, since it would increase the load inside of the refrigerator and freezer compartments of Itsuki, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.
        3 See MPEP § 2143.
        4 See MPEP § 2143.
        5 See MPEP § 2143 (I) (E).
        6 Id., at § 2145 (X) (B).
        7 See MPEP § 2143 (I) (E).
        8 Id., at § 2145 (X) (B).
        9 See MPEP § 2143 (I) (E).
        10 Id., at § 2145 (X) (B).
        11 See MPEP § 2143 (I) (E).
        12 Id., at § 2145 (X) (B).